Per Curiam.
The credibility of witnesses and the weight of the evidence is for the trier of fact to determine. Bautista v. State (1971), 53 Wis. 2d 218, 191 N. W. 2d 725. After reviewing the evidence in the light most favorable to the conviction, the court concludes the testimony of the victim of the armed robbery was not inherently incredible and even though it is the only evidence directly implicating the defendant in the crime, it is sufficient to sustain the finding of guilt by the trial court.
The judgment is affirmed.